    Case: 1:18-cv-01335 Document #: 24 Filed: 10/24/18 Page 1 of 2 PageID #:116



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES L. ORRINGTON, II, D.D.S., P.C.,                )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )      1: 18-cv-1335
                                                     )
               v.                                    )
                                                     )
THE DOC SITES, INC., PARHAM NABATIAN                 )      Judge Robert M. Dow, Jr.
and JOHN DOES 1-10,                                  )      Magistrate Judge Mary M. Rowland
                                                     )
               Defendants.                           )

                               STIPULATION OF DISMISSAL

        Plaintiff James L. Orrington, II, DDS, P.C. (“Plaintiff”) and Defendants The Doc Sites, Inc
and Parham Nabatian (“Defendants”) by and through their respective attorneys and pursuant to
Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate to the dismissal of Plaintiff’s individual claims
against Defendants with prejudice and without costs. Plaintiff’s class claims against Defendants
are dismissed without prejudice and without costs. Plaintiff’s claims against John Does 1-10 are
dismissed without prejudice and without costs. This stipulation of dismissal disposes of the entire
action.

Dated: October 24, 2018

Respectfully submitted,

JAMES L. ORRINGTON, II, D.D.S., P.C.,                THE DOC SITES, INC.
                                                     and PARHAM NABATIAN

/s/ Dulijaza Clark                                   /s/David J. Kaminski
Daniel A. Edelman                                    David J. Kaminski
Dulijaza (Julie) Clark                               California Bar No. 128509
dedelman@edcombs.com                                 kaminskid@cmtlaw.com
EDELMAN, COMBS, LATTURNER                            CARLSON & MESSER LLP
        & GOODWIN, LLC                               5901 Century Blvd., Suite 1200
20 S. Clark Street, Suite 1500                       Los Angeles, CA 90045
Chicago, IL 60603                                    P: (310) 242-2200
P: (312) 739-4200                                    F: (310) 242-2222
F: (312) 419-0379
    Case: 1:18-cv-01335 Document #: 24 Filed: 10/24/18 Page 2 of 2 PageID #:117



                                CERTIFICATE OF SERVICE

        I, Dulijaza Clark, hereby certify that on October 24, 2018, I caused a true and accurate
copy of the foregoing document to be electronically filed with the Clerk of the United States
District for the Northern District of Illinois by filing through the CM/ECF system, which shall
cause service upon all counsel of record.



                                                     /s/Dulijaza Clark
                                                     Dulijaza Clark




Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
